Citation Nr: 1331770	
Decision Date: 10/02/13    Archive Date: 10/07/13

DOCKET NO.  11-22 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and C.E.




ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from December 1942 to October 1945.  He died in December 2009 and the appellant is his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Milwaukee, Wisconsin Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction of the Veteran's claim currently resides at the St. Petersburg, Florida RO.  

In June 2013, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

In June 2013, the Board remanded the claim for additional development of the evidence.

In July 2013, the appellant's representative submitted additional medical evidence along with a waiver of RO review of this evidence.  The Board notes that his evidence is duplicative of evidence previously considered by the RO.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (3); 38 U.S.C.A. § 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  The Veteran died in December 2009 and the Certificate of Death lists the immediate cause of death as pancreatic cancer due to, or as a consequence of, rheumatoid arthritis with contributing condition of degenerative disc disease (DDD). 

2.  At the time of his death, the Veteran was service-connected for posttraumatic stress disorder (PTSD); ankylosis, right elbow, residual gunshot wound with fracture of humerus with degenerative joint disease (DJD); hearing loss; residuals of gunshot wound, muscle group VII; scar of donor site, right thigh; and tinnitus.

3.  The most persuasive evidence of record shows that a service-connected disability did not cause or contribute to the Veteran's death from pancreatic cancer.  

4.  The causes of the Veteran's death developed after service and have not been etiologically or causally related to active service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met. 38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2013).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. 
§ 3.159 (2013).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2013).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The appellant was provided notice of the VCAA in September 2010 pertaining to the claim on appeal.  The VCAA letter indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the appellant and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records. 

Specific to claims for Dependency and Indemnity Compensation (DIC) benefits, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Such notice was provided in the September 2010 letter. 

Notice was also provided in September 2010, pertaining to the effective date elements of the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473   (2006); see also Mayfield and Pelegrini, both supra.

All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, private medical records, private medial opinions, VA outpatient treatment reports and statements and testimony from the appellant. 

This case was previously remanded by the Board in June 2013 to provide an adequate VA opinion regarding whether the Veteran's service-connected disabilities caused or contributed to his death.  As the VA examiner complied with the Board's remand instructions, the Board is satisfied that the development requested by its June 2013 remand has now been satisfactorily completed and substantially complied with respect to service connection for cause of the Veteran's death.  See Stegall v. West, 11 Vet. App. 268 (1998).   

The appellant has not indicated that she has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The appellant has been accorded ample opportunity to present evidence and argument in support of her appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2013).

Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim to disability benefits. In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez  v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be 'competent.' However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination 'medical in nature' and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises. It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

The death of a veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributes substantially or materially to death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  Service-connected disabilities or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there was resulting debilitating effects and general impairment of health to the extent that would render the person less capable of resisting the effects of either disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of co-existing conditions, but, even in such cases, there is for consideration whether there may be reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  38 C.F.R. § 3.312(c)(4).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ('Although interest may affect the credibility of testimony, it does not affect competency to testify.').

The appellant seeks service connection for the cause of the Veteran's death. According to the Veteran's death certificate, his immediate cause of death was pancreatic cancer due to, or as a consequence of, rheumatoid arthritis with contributing condition of DDD.

At the time of his death, the Veteran was service-connected for the following disabilities: PTSD; ankylosis, right elbow, residual gunshot wound with fracture of humerus with DJD; hearing loss; residuals of gunshot wound, muscle group VII; scar of donor site, right thigh; and tinnitus.
 
The appellant testified at the June 2013 hearing that the death certificate incorrectly states that the Veteran had DDD when what he really had was DJD which contributed to the Veteran's death.  Specifically, she argues that due to the severity of his DJD, the Veteran was unable to receive chemotherapy for the pancreatic cancer that resulted in his death.  

In support of her claim, the appellant submitted statements from two private physicians.  In letters dated in March and July 2011, F. K. Inge, M.D. reported that the Veteran was "in such a frail, weakened state at the time of diagnosis with pancreatic cancer that all further treatment options were contraindicated."  Dr. Inge felt that the "degenerative disease that he suffered was most likely as not a sequelae from injuries sustained while on active duty during World War II."    

In a March 2012 letter, M. M. Eves, M.D. reported that "prior to being able to receive chemotherapy, the functional status of the patient is evaluated."  Dr. Eves stated that the Veteran did not meet the qualification for chemotherapy and that "one of the reasons for his inability to meet the standard was a progressive degenerative joint disease that was initially brought on by ankylosis of the right elbow related to a gunshot wound with a fracture of the humorous."  Dr. Eves stated with certainty that "this contributed to his inability to obtain chemotherapy for the pancreatic cancer that resulted in his death."

Following the Board's remand, the RO obtained a VA medical opinion in June 2013.  The VA examiner reviewed the claims file and stated that pancreatic cancer is a devastating diagnosis and has, until recently, carried a 100 percent mortality rate.  However, the examiner noted that the treatment which may delay death is not for the elderly and chronically ill with diabetes, vascular disease, hypertension and kidney failure.  The examiner stated that this was the Veteran's dilemma, too old and infirm, but obviously not as a result of his orthopedic conditions or service connected conditions.  The examiner indicated that having a good functional elbow is a "wonderful thing but it does not require a physician to tell a reasonable person that it will NOT inhibit walking up two flights of stairs, subsequently prohibiting chemotherapy."    The examiner concluded by stating that the DC (death certificate) fails to show "the Veteran's significant medical conditions but list djd as plausible which was clearly for the purpose of pleasing the family.  I appreciate Dr. Inge's position."

Based on the above, the Board finds that the evidence of record weighs against service connection for the cause of the Veteran's death based on the theory that the severity of the Veteran's DJD prohibited him from receiving chemotherapy for the pancreatic cancer that resulted in his death.  The June 2013 opinion summarized above offered a clear conclusion that the Veteran's pancreatic cancer carried a 100 percent mortality rate and that any treatment that would have delayed the Veteran's death would not have been available to him, considering his age and his other significant medical conditions (noted above), but not his orthopedic or other service-connected conditions.   The examiner explained the reasons for this conclusion based on a detailed and accurate characterization of the evidence.  The Board must therefore accord this opinion substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning). 

The Board acknowledges the statements submitted by Drs. Inge and Eves.  However, the Board assigns little probative weight to the statements submitted by these physicians.  Both physicians indicated that the veteran's weakened state from his degenerative joint disease prevented any further treatment options for the pancreatic cancer that resulted in his death.  Indeed, the June 2013 examiner contradicted this theory.  The examiner explained that the Veteran's age and other significant medical conditions (i.e., diabetes, vascular disease, hypertension and kidney failure) prohibited chemotherapy for the cancer but not any of the Veteran's service connected disorders, to include DJD.  Specifically, the examiner noted that the Veteran's service-connected DJD of the elbow would not have prohibited his mobility and his ability to receive chemotherapy.  Therefore, the Board finds that statements from Drs. Inge and Eves are not persuasive.  Rather, the most persuasive evidence shows that the Veteran's service-connected disorders did not cause or contribute to his death from pancreatic cancer. 

The Board also has considered the appellant's lay statements.  In reviewing lay evidence, the Board must determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent. See Kahana v. Shinseki, 24 Vet. App. 428, 433, n.4 (2011).  The appellant's statements have focused on the argument that due to severity of his DJD, the Veteran was unable to receive chemotherapy for the pancreatic cancer that resulted in his death.  The Board must find, however, that the appellant is not competent to offer her own opinion on this question, because questions relating to causation are precisely the type of medical matters as to which the Court has held that lay testimony is not competent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007) ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer').  Here, whether or not the Veteran's DJD prevented treatment for pancreatic cancer is a complex question, not subject to mere observation by the five senses.  Therefore, the Board finds that the medical evidence of record, specifically the June 2013 opinion, is more persuasive than the appellant's statements. 

Therefore, the Board finds that service connection for cause of death based on the theory that due to the severity of his DJD, the Veteran was unable to receive chemotherapy for the pancreatic cancer that resulted in his death is not warranted. 

In addition, the Board must also consider whether the cause of the Veteran's death is directly related to active service.  Here, the service treatment records are absent for documentation, complaints, or diagnoses related to the pancreas.  Indeed, there is no evidence of any cancer for many years after the Veteran's separation from service. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an aggravation context, that the Board may consider a prolonged period without medical complaint when deciding a claim).

Further, there is no medical evidence relating the Veteran's cause of death to active duty.  The appellant has made no statements directly relating the Veteran's cause of death to active duty, instead, only making statements that due to the severity of the his DJD, the Veteran was unable to receive chemotherapy for the pancreatic cancer that resulted in his death.  Consequently, the evidence weighs against a claim that the Veteran's cause of death was related to service, and there is no reasonable possibility that a medical opinion or any other assistance as to either theory would substantiate the claim.  See Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008).

Lastly, cancer (malignant tumor) will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  There is no evidence of cancer until years after the Veteran's separation from active duty.  Therefore, presumptive service connection is not warranted. 

In sum, the evidence of record does not link the Veteran's cause of death to his military service.  As such, the Board concludes that the Veteran's cause of death did not manifest during service and was not casually or etiologically related to military service.  Therefore, the Board finds that the preponderance of the evidence is against the appellant's claim for service connection for the cause of the Veteran's death.  Because the preponderance of the evidence is against the appellant's claim, the benefit of the doubt provisions do not apply.  Accordingly, the Board concludes that service connection for the cause of the Veteran's death is not warranted.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


